Citation Nr: 0633945	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  00-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for sleep disorder as 
due to undiagnosed illness.

3.  Entitlement to service connection for attention deficit 
disorder (ADD) as due to undiagnosed illness.

4.  Entitlement to service connection for a speech disorder 
as due to undiagnosed illness.

5.  Entitlement to service connection for memory loss as due 
to undiagnosed illness.

6.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

7.  Entitlement to service connection for sinus problems as 
due to undiagnosed illness.

8.  Entitlement to service connection for respiratory 
problems as due to undiagnosed illness.

9.  Entitlement to service connection for ulcers, irritable 
bowel syndrome, diarrhea, and abdominal pain as due to 
undiagnosed illness.

10.  Entitlement to service connection for dyspepsia.  

11.  Entitlement to service connection for numbness and 
disorders of the neck, legs, shoulders, and arms, as 
secondary to the appellant's service-connected low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1986 to March 
1993.  His DD Form 214 shows service in Southwest Asia from 
December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In March 2004, a hearing was held before the undersigned 
Veterans Law Judge.

A review of the claims folder revealed that the appellant 
indicated that he desired only to pursue the issue of 
entitlement to service connection for a psychiatric condition 
and that he wished to withdraw all other issues on appeal.  
Therefore, in August 2006, the Board sent the appellant a 
letter asking him to express his intent in writing.  No 
response was received.  Accordingly, all issues remain on 
appeal.  Additionally, upon further review of the claims 
folder, the Board has determined that the issue of 
entitlement to service connection for conditions claimed as 
numbness and disorders of the neck, legs, shoulders, and arms 
as secondary to the appellant's service-connected back 
disability is also on appeal.  This issue was adjudicated by 
the RO in the July 1999 rating decision not only as secondary 
to the appellant's back disability, but also as an "inferred 
claim" as due to an undiagnosed illness.  The issue was also 
listed on the October 1999 statement of the case (SOC) and it 
is stressed that the appellant indicated on his VA Form 9 
that he was appealing all of the issues listed in the SOC and 
any supplemental statements of the case (SSOC's).  Despite 
the issue not being listed on the January 2004 representative 
statement submitted in lieu of the VA Form 646, argued by the 
appellant or his representative at the March 2004 Board 
hearing, or thereafter listed, the issue remains on appeal as 
it has not been formally withdrawn.            

The issue of entitlement to service connection for conditions 
claimed as numbness and disorders of the neck, legs, 
shoulders, and arms as secondary to the appellant's 


service-connected back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant does not have an undiagnosed disability 
manifested by psychiatric symptoms; the appellant's dysthymic 
disorder is not related to his service.

2.  The appellant does not have an undiagnosed disability 
manifested by symptoms of sleep disturbance; sleep 
disturbance symptoms are not related to his service.

3.  The appellant does not have an undiagnosed disability 
manifested by symptoms involving attention deficit; attention 
deficit symptoms are not related to his service.
  
4.  The appellant does not exhibit any signs or symptoms of a 
speech disorder.

5.  The appellant does not have an undiagnosed disability 
manifested by symptoms involving loss of memory; symptoms of 
memory loss are not related to his service.

6.  The appellant does not have an undiagnosed disability 
manifested by symptoms involving headaches; the appellant's 
headaches are not related to his service.

7.  The appellant does not have an undiagnosed disability 
manifested by symptoms involving sinus problems; the 
appellant's sinus condition is not related to his service.

8.  The appellant does not currently exhibit signs or 
symptoms of a respiratory problem.  

9.  The appellant does not have an undiagnosed disability 
manifested by symptoms involving ulcers, irritable bowel 
syndrome, diarrhea, and abdominal pain; the appellant's 
helicobacter pylori is not related to his service.
  
10.  The appellant's dyspepsia is related to his service.  
    

CONCLUSIONS OF LAW

1. The appellant's dysthymic disorder was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

2.  A disability manifested by signs or symptoms involving 
sleep disturbances was not incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

3.  A disability manifested by signs or symptoms involving 
attention deficit was not incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).
    
4.  A disability manifested by signs or symptoms involving a 
speech disorder was not incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

5.  A disability manifested by signs or symptoms involving 
memory loss was not incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).
    
6.  The appellant's headache condition was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).
  
7.  The appellant's sinus condition was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

8.  A disability manifested by signs or symptoms involving 
respiratory problems was not incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).
    
9.  A disability manifested by signs or symptoms involving 
ulcers, irritable bowel syndrome, diarrhea, and abdominal 
pain was not incurred in or aggravated by the appellant's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).
  
10.  The appellant's dyspepsia was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				     I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including peptic ulcers, which are subject to presumptive 
service connection if manifested to a degree of 10 percent or 
more within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309.  
    
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and 


injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  To establish service connection, 
there must be: (1) A medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 2 Vet. App. 247, 253 (1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non-service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not 


later than December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

The relevant medical evidence includes a February 1987 
service medical record (SMR) which noted that the appellant 
presented complaining of headache and of coughing up blood.  
The diagnosis was bronchitis.  A December 1987 SMR noted that 
the appellant was complaining of, coughing, chest pain, 
nausea, and headaches.  Upon examination, there was nasal 
congestion.  The Assessment was viral acute respiratory 
disease.  A June 1988 SMR noted that the appellant complained 
of heartburn, nausea, diarrhea, and stomach pain.  The 
diagnoses were mild gastroenteritis and dyspepsia.  An 
October 1988 SMR stated that the appellant complained of a 
cold with a sore throat and headache for the past three days.  
An 


upper respiratory infection was assessed.  A December 1991 
SMR noted that the appellant complained of vomiting, 
diarrhea, and stomach cramps.  The assessment was acute 
gastroenteritis.  A February 1992 SMR appeared to list an 
impression of upper respiratory infection.  An April 1992 SMR 
noted that the appellant presented complaining of headaches, 
abdominal pain, and vomiting.  The diagnosis was viral 
syndrome.  A September 1992 SMR noted that the appellant 
complained of diarrhea, headaches, nausea, and abdominal 
cramps.  The assessment appeared to be viral syndrome.  A 
November 1992 SMR stated that the appellant complained of low 
back pain and pain that moved into the legs and left 
shoulder.  The assessment was low back strain.  Similar 
complaints by the appellant of radiating pain and numbness, 
for example, in the legs, are noted elsewhere in the SMR's.        

As for the post-service medical evidence, a July 1994 VA 
report of chest X-rays listed an impression of subapical 
pleural thickening bilaterally, more prominent on the right 
than on the left, with no definite evidence of acute lung 
infiltrates.  A September 1994 VA progress note stated that 
the appellant was congested with purulent rhinorrhea.  The 
assessment was upper respiratory infection/bronchitis.  

An August 1994 letter from the VA Medical Center in Long 
Beach regarding the appellant's participation in the Persian 
Gulf Veterans Registry stated that his "physical examination 
was essentially normal except for tinea cruris in the groin, 
and tinea pedis."  Folliculitis and acne were also noted, 
though.  Also, except for elevated liver function tests, his 
lab results were normal, and his chest X-rays were within 
normal limits.  

An October 1994 VA examination report stated that the 
appellant complained of joint pain, fatigue, and sleepy, red 
eyes.    

An August 1996 VA report of chest X-rays stated that it was a 
negative study of the chest.  An August 1996 VA progress note 
stated that the appellant complained of a stuffy nose and 
breathing difficulties.  An October 1996 VA progress note 
stated that the appellant complained of chest pressure and 
that his lungs hurt him.  He reported having had respiratory 
distress on and off since his discharge from Desert Storm.  

An April 1998 report diagnosed chronic diarrhea and 
dyspepsia.  

A July 1998 progress note stated that there was rectal 
bleeding.  A July 1998 VA colonoscopy report stated that 
retrograde examination of the colon was normal.  It was 
stated that it was a grossly normal colonoscopic examination 
limited by the presence of thick liquid stool.  A July 1998 
VA endoscopy report stated that examination of the upper GI 
tract was normal, with the exception of mucosal erythema.  

A February 1999 VA spirometry report stated that the vital 
capacity was normal, ruling out restrictive lung disease, and 
that the mechanics of ventilation were normal.  A February 
1999 report of chest X-rays noted mild hyperinflation of the 
lungs.    

A February 1999 pulmonary examination report stated that the 
appellant reported a burning sensation in his chest and that 
this began in 1991 or 1992.  Upon examination, lungs were 
clear to auscultation.  He coughed occasionally on forced 
expiration.  There was no evidence of restrictive lung 
disease.  The diagnosis was history of diffuse burning 
sensation on his chest that appeared unrelated to activity.  
The examiner stated that it was difficult to explain any 
pulmonary pathology.  

A March 1999 mental disorders examination report listed an 
Axis I diagnosis of major depressive disorder, moderate.  An 
Axis II diagnosis of personality disorder, not otherwise 
specified, was also rendered.  Assessment of cognitive 
functioning indicated that, relative to individuals of the 
same age and education, his attention and mental control was 
significantly impaired below the first percentile, which the 
examiner stated obviously affected his memory functions.  The 
examiner also stated that the appellant's elevations on his 
psychological testing indicated that he was "experiencing 
vegetative symptoms including sleep impairment, appetite 
disturbance, sexual dysfunction, attention and concentration 
difficulty."  It was stated that the results of the 
assessment of cognitive functioning were consistent with 
these vegetative symptoms and reiterated that the appellant's 
attention and 


concentration fell below the first percentile, which 
indicated significant difficulty attending and concentrating 
and obviously having significant impact on his overall 
cognitive functioning.  

A March 1999 nose, sinus, larynx, and pharynx examination 
report diagnosed allergic rhinitis, nasal septal deviation to 
the right, and nasal obstruction secondary to the foregoing.  
The examiner also stated that chronic sinusitis was likely, 
but that a coronal CT of the sinuses was needed.  It was 
stated that there was no speech impairment.  

A March 1999 neurological examination report noted that the 
appellant reported that he began having headaches in 1991-
1992 and they have persisted daily.  It was also noted that 
depression was a factor.  It was stated that he felt down and 
could not concentrate.  The appellant also reported 
difficulty falling asleep, with nightmares at times.  He 
reported dreaming of a near court-martial.  Additionally, the 
appellant reported having difficulty concentrating and 
indicated that he had memory problems.  The diagnoses were 
headaches, chronic daily type, with features of chronic 
tension, non-organic right body anesthesia, poor impulse 
control, and depression with associated features of insomnia, 
difficulty concentrating, and memory problems.  

A March 1999 digestive examination report stated that the 
appellant reported experiencing vomiting and loose stools 
with most foods.  He also indicated lower abdominal pain.  
The diagnoses were likely peptic ulcer disease, polypharmacy, 
and gastroenteritis.    

An April 1999 esophagus and hiatal hernia examination report 
stated that the appellant attributed his gastrointestinal 
complaints to his Persian Gulf service.  It was noted that 
previous reports did not show any evidence of ongoing ulcer 
disease.  The diagnoses included "[c]hronic dyspepsia 
related by [the appellant] to service in the Persian Gulf War 
possibly related as a side effect to the use of chem warfare 
prophalxis [sic], i.e. Pyridostigmine."  History of 
irritable bowel syndrome, per the appellant, and history of 
depression, per the appellant, was also listed.  In an 


addendum to the report it was stated that the appellant was 
positive for Helicobacter pylori, but that it was treated and 
it had improved.  The impression was "[n]o organic pathology 
noted."  It was stated that the diagnosis remained the same 
as dictated.      
     
An April 1999 VA report stated supine radiograph of the 
abdomen fell within the limits of normal.  

An April 1999 CT sinus series report listed an impression of 
sinusitis. 

A May 1999 report from Dr. Marta Blesa indicated that the 
appellant had been treated by her since 1994 and was found to 
be in good health.  His complaints included a burning 
sensation in his lungs, back pain with headaches, constant 
diarrhea, and attention deficit disorder.  She also stated 
that the appellant had noticed a memory loss in the past two 
years.  Her impression was depression and chemical 
inhalation.  

VA progress notes dated in 2000 from Dr. Aziz list diagnoses 
of post-traumatic stress disorder (PTSD) and dysthymia and a 
July 2000 VA progress note from Dr. Erhart listed an 
assessment of depressive disorder, not otherwise specified.  
Another VA progress note of the same month stated that the 
appellant had a normal sleep study.  In this regard, an April 
2000 polysomnography sleep test report stated that the sleep 
test did not show sleep pathology such as obstructive apnea 
or periodic leg movements.  While mild snoring was present, 
it was stated that sleep was not significantly disturbed.  A 
June 2000 VA sleep clinic note did list an assessment of 
insomnia, though.  The July 2000 progress note also indicated 
that the appellant reported a history of headaches for seven 
to nine years.     

Finally, an April 2005 VA psychological examination report 
stated that the appellant reported not being able to sleep 
and of having nightmares.  The appellant reported that he 
liked to read, but stated that he often could not remember 
what he had read.  He also stated that he could not read a 
whole page without wandering.  The examiner stated that, 
briefly tested, the appellant demonstrated some 


difficulties with immediate registration of 3 words.  He also 
had significant problems performing serial 7's, making 
several calculation problems, and losing track of where he 
was in the order.  The examiner did state, though, that the 
appellant was able to recall the three words after this 
interference task.  It was stated that the appellant 
demonstrated no psychomotor abnormalities.  The examiner 
stated that the appellant's speech was normal in pace, 
prosody, and volume.  The Axis I diagnosis was dysthymic 
disorder.  It was also stated to rule out PTSD and somatoform 
disorder, not otherwise specified.  The Axis III diagnoses 
included, inter alia, gastroesophageal reflux disorder, neck 
pain, rhinitis, and asthma.  The examiner stated that the 
appellant listed such medical problems as pain in his lungs 
when he breathes, headaches, that his legs and arms get numb 
sometimes, diarrhea once or twice a week, depression, lack of 
sleep, and that he has pain in his joints sometimes.  The 
examiner stressed that psychological testing showed a 
tendency to "overendorse" a wide variety of symptoms.  The 
examiner concluded that the appellant's symptoms were most 
consistent with dysthymic disorder.  

In a March 2005 letter, the appellant was informed that he 
was being scheduled for VA examinations regarding the claims 
on appeal.  The appellant was also informed of the 
consequences of failure to report for examination without 
good cause.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655.  In the instant 
matter, the appellant failed to report for VA examinations on 
April 14, 2005 and May 10, 2005.  The claims folder contains 
the letters sent to the appellant notifying him of these 
examinations and the appellant has not presented evidence 
showing good cause for his failure to report to said 
examinations.  Accordingly, the claims will be decided based 
on the evidence of record.  

Also, it is evident from a review of the July 1999 rating 
decision that those issues claimed as due to an undiagnosed 
illness were also adjudicated on a direct basis.  As such, 
the Board, too, will adjudicate those claims on both bases.    


				  A.  Psychiatric Disorder

The preponderance of the evidence is against the appellant's 
claim.  The appellant's SMR's are completely negative as to 
any treatment for, or diagnosis of, a psychiatric disorder.  
The appellant does have a current diagnosis of a psychiatric 
disorder; the April 2005 VA psychological examination report 
diagnosed him with dysthymic disorder.  However, there is no 
competent medical opinion of record relating his dysthymic 
disorder to service.  

Therefore, VA is not required to obtain an additional medical 
examination or opinion in this case.  In Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the Federal Circuit held that 
the veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between the appellant's dysthymic disorder 
and his period of military service.  

Moreover, although clearly a Persian Gulf veteran, he has not 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  As the disability at issue has 
an established current medical diagnosis, dysthymic disorder, 
it does not constitute an undiagnosed illness due to the 
veteran's Gulf War service.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder must be denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     
 
				         B.  Sleep Disorder

The preponderance of the evidence is against the appellant's 
claim.  The SMR's are negative as to any treatment for, or a 
diagnosis of, a sleep disorder.  The post-service medical 
evidence shows that the appellant complained of difficulty 
falling asleep.  However, the April 2000 polysomnography 
sleep test report stated that the sleep test did not show 
sleep pathology such as obstructive apnea or periodic leg 
movements.  While mild snoring was present, it was stated 
that sleep was not significantly disturbed.  Nonetheless, a 
June 2000 VA sleep clinic note listed an assessment of 
insomnia.  Such was also noted in the March 1999 neurological 
examination report.  Specifically, the report diagnosed, 
inter alia, depression with associated features of insomnia, 
difficulty concentrating, and memory problems.  Thus, the 
appellant's sleep disturbances were related to depression.  
Most recently, the April 2005 VA psychological examination 
report stated that the appellant reported not being able to 
sleep and of having nightmares.  Again, that report listed an 
Axis I diagnosis of dysthymic disorder.  

As was discussed supra, there is no competent medical opinion 
of record relating the appellant's dysthymic disorder to 
service.    

Moreover, although clearly a Persian Gulf veteran, he has not 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  As the disability at issue has 
an established current medical diagnosis, dysthymic disorder, 
it does not constitute an undiagnosed illness due to the 
veteran's Gulf War service.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
a sleep disorder must be denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

					   C.  ADD

The preponderance of the evidence is against the appellant's 
claim.  The SMR's are negative as to any treatment for, or a 
diagnosis of, ADD.  Additionally, the post-service medical 
evidence does not show a diagnosis of ADD.  Moreover, the 
post-service medical evidence which does discuss attention or 
concentration difficulties, such as the March 1999 mental 
disorders examination report and the March 1999 neurological 
examination report, does so in the context of his psychiatric 
problems.  Again, the appellant has been diagnosed as having 
dysthymic disorder.  

As was discussed supra, there is no competent medical opinion 
of record relating the appellant's dysthymic disorder to 
service.    

Moreover, although clearly a Persian Gulf veteran, he has not 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  As the disability at issue has 
an established current medical diagnosis, dysthymic disorder, 
it does not constitute an undiagnosed illness due to the 
veteran's Gulf War service.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
ADD must be denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

				     D.  Speech Disorder      

The preponderance of the evidence is against the appellant's 
claim.  The SMR's are negative as to any treatment for, or a 
diagnosis of, a speech disorder.  As for the post-service 
medical evidence, the March 1999 nose, sinus, larynx, and 
pharynx examination report stated that there was no speech 
impairment and the April 2005 VA psychological examination 
report stated that the appellant demonstrated no psychomotor 
abnormalities and that his speech was normal in pace, 
prosody, and volume.  In short, there is no evidence of 
record showing a speech disorder.  The veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
evidence of current disability, the claimed condition cannot 
be service-connected.    

Additionally, given the absence of any signs or symptoms of a 
speech disorder, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the veteran's claim of 
entitlement to service connection for a speech disorder must 
be denied on any basis.
     
In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 


medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49. 
(1990).

				         E.  Memory Loss

The preponderance of the evidence is against the appellant's 
claim.  The SMR's are negative as to any complaints of, or 
treatment for, memory loss.  Moreover, the post-service 
medical evidence which does discuss memory difficulties, such 
as the March 1999 mental disorders examination report and the 
March 1999 neurological examination report, does so in the 
context of his psychiatric problems.  Again, the appellant 
has been diagnosed as having dysthymic disorder.  

As was discussed supra, there is no competent medical opinion 
of record relating the appellant's dysthymic disorder to 
service.    

Moreover, although clearly a Persian Gulf veteran, he has not 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  As the disability at issue has 
an established current medical diagnosis, dysthymic disorder, 
it does not constitute an undiagnosed illness due to the 
veteran's Gulf War service.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
memory loss must be denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 


medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

				           F.  Headaches 

The appellant claims that he suffers from headaches as a 
result of his service in the Persian Gulf.  His SMR's, 
though, show complaints of headaches both before and after 
his Persian Gulf service.  For example, a February 1987 SMR 
noted a complaint of headaches.  The diagnosis was 
bronchitis.  A December 1987 SMR noted a complaint of 
headaches.  There the diagnosis was viral acute respiratory 
disease.  When the appellant complained of headaches in 
October 1988, the diagnosis was upper respiratory infection.  
In April 1992 the appellant complained of headaches, 
abdominal pain, and vomiting.  The diagnosis was viral 
syndrome.  Also, when the appellant complained of diarrhea, 
headaches, nausea, and abdominal cramps in September 1992, 
the assessment appeared to be viral syndrome.  As for the 
post-service medical evidence, the March 1999 neurological 
examination report diagnosed headaches, chronic daily type, 
with features of chronic tension.  A June 2000 progress note 
indicated that the appellant reported a history of headaches 
for seven to nine years.  

In the instant case, the appellant, although clearly a 
Persian Gulf veteran, has not been found to have a 
'qualifying chronic disability' for purposes of VA 
compensation.  As the disability at issue has an established 
current medical diagnosis, tension headaches, it does not 
constitute an undiagnosed illness due to the veteran's Gulf 
War service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Furthermore, there is no competent medical opinion relating 
the appellant's current condition to his complaints of 
headaches in service.  In this regard, it is emphasized 


that the appellant's numerous in-service complaints of 
headaches were in connection with such things as bronchitis 
or viral syndrome.  (It is noted that some of these instances 
pre-dated the appellant's Persian Gulf service.)  In 
addition, it is reiterated that the appellant failed to 
report for VA examinations and in instances such as this the 
claim shall be decided based on the evidence of record.  See 
38 C.F.R. § 3.655.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
headaches must be denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).      

				       G.  Sinus Problems

The preponderance of the evidence is against the appellant's 
claim.  Although post-service medical evidence does show 
diagnoses of allergic rhinitis, sinusitis, and nasal septal 
deviation to the right, the SMR's are negative for any such 
diagnoses and there is no competent medical opinion relating 
these conditions to the appellant's service.

Moreover, although clearly a Persian Gulf veteran, he has not 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  As the disability at issue has 
established current medical diagnoses, it does not constitute 
an 


undiagnosed illness due to the veteran's Gulf War service.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
sinus problems must be denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

				H.  Respiratory Problems

SMR's dated both prior to and subsequent to the appellant's 
Persian Gulf service note upper respiratory infections.  
Also, a February 1987 SMR diagnosed bronchitis.  
Additionally, post-service medical evidence, specifically a 
September 1994 VA progress note, listed an assessment of 
upper respiratory infection/bronchitis.  However, the 
February 1999 VA spirometry report was normal and it was 
stated in the February 1999 pulmonary examination report that 
there was no evidence of restrictive lung disease and that it 
was difficult to explain any pulmonary pathology.  In short, 
there is no objective evidence of signs or symptoms of 
current disability.

As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 are not applicable.  A claim for service connection for 
a disability must be accompanied by medical evidence that 
establishes that the claimant currently has the claimed 


disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. 
Cir. 1997).  Based on the foregoing, the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for disability 
manifested by respiratory problems must be denied on any 
basis.

The Board considered the appellant's arguments in support of 
his claim.  However, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted.

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

				  I.  Ulcers, Diarrhea, etc.  
    
A June 1988 SMR noted complaints of diarrhea and stomach 
pain.  The diagnoses were gastroenteritis and dyspepsia.  
Complaints of diarrhea and stomach and abdominal pain were 
reported in subsequent SMR's.  Additionally, a December 1991 
SMR listed a diagnosis of acute gastroenteritis and two SMR's 
dated in 1992 rendered assessments of viral syndrome.  As for 
the post-service medical evidence, an April 1998 report 
diagnosed chronic diarrhea and dyspepsia.  However, July 1998 
colonoscopy and endoscopy reports stated that examination of 
the colon and upper gastrointestinal tract (with the 
exception of mucosal erythema), respectively, was normal.  
The March 1999 digestive examination report, though, 
diagnosed, inter alia, likely peptic ulcer disease and 
gastroenteritis.  However, it was stated in the April 1999 
esophagus and hiatal hernia examination report that previous 
reports did not show any evidence of ongoing ulcer disease.  
The report diagnosed "[c]hronic dyspepsia related by [the 
appellant] to service in the Persian Gulf War 


possibly related as a side effect to the use of chem warfare 
prophalxis [sic], i.e. Pyridostigmine."  History of 
irritable bowel syndrome was also listed, but this was 
"per" the appellant.  In an addendum to the report it was 
stated that the appellant was positive for helicobacter 
pylori.   

The SMR's are negative as to a diagnosis of helicobacter 
pylori and there is no competent medical opinion relating 
this condition to the appellant's complaints in service.  
Additionally, there is no competent medical opinion relating 
gastroenteritis to service.  In this regard, the Board 
emphasizes that the December 1991 SMR listed a diagnosis of 
"acute" gastroenteritis.  (The appellant's claim of 
entitlement to service connection for dyspepsia is discussed 
infra).  

Moreover, although clearly a Persian Gulf veteran, he has not 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  As the disability at issue has 
established current medical diagnoses, helicobacter pylori 
and gastroenteritis, it does not constitute an undiagnosed 
illness due to the veteran's Gulf War service.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the appellant's claim must be denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     



					J.  Dyspepsia
  
As has been noted supra, the appellant has been diagnosed as 
having dyspepsia both during service (in a June 1988 SMR) and 
after service (in the April 1998 report, for example).  While 
there is no competent medical opinion of record relating the 
appellant's condition to service, the April 1999 esophagus 
and hiatal hernia examination report diagnosed "[c]hronic 
dyspepsia."  Therefore, the Board finds that the evidence 
raises a reasonable doubt as to the cause of the appellant's 
currently diagnosed dyspepsia.  See 38 U.S.C.A. § 5107(b).  
Accordingly, in view of the evidence of record, the Board 
thus resolves all reasonable doubt in the appellant's favor, 
and finds that service connection for dyspepsia is warranted.  

					    II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a July 2004 VCAA letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  The letter also 
informed the appellant of VA's duty to assist him in 
obtaining evidence for his claims.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that 


is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Here, the July 2004 
VCAA notice letter requested that the appellant tell VA about 
any additional information or evidence he thought would 
support his claims and also to send to VA any such 
information or evidence in his possession.  It is stressed 
that the appellant did not respond to the July 2004 VCAA 
letter.     

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, although the initial AOJ decision was made 
prior to the enactment of the VCAA, any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  After the July 2004 VCAA letter was sent to the 
appellant the claims were readjudicated by the AOJ in the 
September 2005 supplemental statement of the case (SSOC).  

Finally, it is acknowledged that the examiner who conducted 
the April 2005 VA psychological examination report did not 
render an etiological opinion regarding the appellant's 
dysthymic disorder.  In this regard, it is stressed that the 
SMR's are completely negative as to any psychiatric treatment 
or diagnoses.  As such, there is no relevant in-service 
evidence about which an examiner could comment or, by 
extension, by which to  render an opinion as to the probable 
etiology of the appellant's dysthymic disorder.      

Accordingly, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   VA has 
satisfied its duties to notify and to assist the veteran and 
further development and further expending of VA's resources 
is not warranted.


ORDER

Service connection for a psychiatric condition is denied. 

Service connection for a sleep disorder is denied.

Service connection for ADD is denied.  

Service connection for a speech disorder is denied.

Service connection for memory loss is denied.  

Service connection for headaches is denied.  

Service connection for sinus problems is denied.

Service connection for respiratory problems is denied.

Service connection for ulcers, irritable bowel syndrome, 
diarrhea, and abdominal pain is denied.

Service connection for dyspepsia is granted.  (Prior to 
assigning a disability evaluation and effective date for the 
award, the RO should provide appropriate notice as required 
by the Court in the recent case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).

  
REMAND

As explained in the introductory portion of this decision, 
the issue of entitlement to service connection for numbness 
and disorders of the neck, legs, shoulders, and arms, as 
secondary to the appellant's service-connected low back 
disability remains on appeal.  However, unlike the other 
issues currently on appeal before the Board, a VA examination 
was not scheduled.  Accordingly, the Board has determined 
that the appellant should be afforded a VA examination 
regarding the issue of  service connection for numbness and 
disorders of the neck, legs, shoulders, and arms, as 
secondary to his service-connected low back disability or, 
alternatively, as due to an undiagnosed illness.    

Additionally, the appellant is to be sent a VCAA notice 
letter which informs him of what the evidence must show in 
order to establish entitlement to service connection for 
numbness and disorders of the neck, legs, shoulders, and 
arms, as secondary to the appellant's service-connected low 
back disability or, alternatively, as due to an undiagnosed 
illness.  
  
Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a VCAA notice 
letter which informs him of what the 
evidence must show in order to establish 
entitlement to service connection for 
numbness and disorders of the neck, legs, 
shoulders, and arms, as secondary to the 
appellant's service-connected low back 
disability or, alternatively, as due to 
an undiagnosed illness.  

2.  Schedule the appellant for a VA 
examination regarding the issue of 
entitlement to service connection for 
numbness and disorders of the neck, legs, 
shoulders, and arms, as secondary to his 
service-connected low back disability.  
The examiner should render opinions as to 
whether it is at least as likely as not 
(50 percent probability or more) that 1) 
the appellant's claimed condition is 
related to his military service or, 2) 
was (a) caused by his service-connected 
low back disability and, if not directly 
caused, (b) aggravated by the service-
connected low back disability.  
Additionally, the examiner is to state 
whether any of the appellant's symptoms 
are attributable to an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness.  For each 
symptom attributed to an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness, the 
examiner is to state whether there is any 
evidence that the illness (i) was not 
incurred during active service during the 
Gulf War, (ii) was caused by a 
supervening condition or event that 
occurred between the appellant's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness, or (iii) is the result of 
the appellant's own willful misconduct or 
the abuse of alcohol or drugs.  The 
claims folder and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the appellant and his 
representative are to be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed to respond.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


